Bloodworth, J.
The motion for a new trial in this case contained only the usual general grounds. “.While the evidence is rather weak, this court cannot say, as a matter of law, that the verdict is without evidence to support it. The verdict having been approved by the trial judge, under the repeated and uniform rulings of this court and of the -Supreme Court a reviewing court is powerless to interfere. When the verdict is' apparently decidedly against the weight of evidence, the trial judge has a wide discretion as to granting or- refusing a new trial; but whenever there is any evidence, however slight, to support a verdict which has been approved by the trial judge, this court is absolutely without authority to control the judgment of the trial court. Bradham v. State, 21 Ga. App. 510 (94 S. E. 618), and cit. ” Page v. State, 23 Ga. App. 548 (4) (99 S. E. 55).

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.